                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF MICHIGAN
                       SOUTHERN DIVISION
STEVEN JAMES WEBSTER,

       Petitioner,                                  Civil No. 2:18-CV-11941
                                                    HONORABLE SEAN F. COX
v.                                                  UNITED STATES DISTRICT JUDGE

CONNIE HORTON,

      Respondent,
___________________________/

      OPINION AND ORDER DENYING THE PETITION FOR WRIT OF HABEAS
      CORPUS, DENYING THE MOTIONS TO APPOINT COUNSEL AND FOR AN
     EVIDENTIARY HEARING, AND DECLINING TO ISSUE A CERTIFICATE OF
          APPEALABILITY OR LEAVE TO APPEAL IN FORMA PAUPERIS

       Steven James Webster, (“petitioner”), confined at the Chippewa Correctional Facility in

Kincheloe, Michigan, filed a petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254, in

which he challenges his conviction for two counts of first-degree premeditated murder, Mich.

Comp. Laws § 750.316(1)(a); felon in possession of a firearm, Mich. Comp. Laws § 750.224f;

and possession of a firearm in the commission of a felony, Mich. Comp. Laws § 750.227b. For

the reasons that follow, the petition for writ of habeas corpus is DENIED.

                                        I. Background

       Petitioner was convicted following a jury trial in the Genesee County Circuit Court. This

Court recites verbatim the relevant facts regarding petitioner’s conviction from the Michigan

Court of Appeals’s opinion, which are presumed correct on habeas review pursuant to 28 U.S.C.

§ 2254(e)(1). See e.g., Wagner v. Smith, 581 F.3d 410, 413 (6th Cir. 2009):

       On January 19, 2012, Flint Police Officers discovered the bodies of Amyre Aikins
       and Oscar Knuckles, Jr. in an unlit parking lot. In addition to the bodies, the
       police also discovered a burning Oldsmobile Alero. Aikins’s body was found
       approximately 25 feet north of the Alero. She was lying on her back with her
       arms above her head. Her shirt was pulled up, exposing her breasts. There was

                                                1
       blood around her neck and mouth. An autopsy showed that she had been shot six
       times and had gunshot wounds on her abdomen, chest, forearm, upper back,
       middle back, and shoulder. The police recovered some bullet fragments and seven
       spent shell casings from the scene. A firearm examiner testified that several shell
       casings recovered from the scene were fired by a .380–caliber semiautomatic
       pistol. The gun was recovered several days later, when defendant fired it at the
       police while trying to avoid being detained. Defendant admitted that the gun
       recovered by the police was the same gun he discharged seven or eight times into
       the passenger door of a vehicle Aikins was apparently sitting inside of.

       Knuckles, Jr.’s body was found approximately 40 feet north of the Alero. His
       pants and underwear were missing, and he had a very large wound on his left
       temple. There was shotgun wadding around his body. An autopsy of Knuckles, Jr.
       established that he had been shot three times by a shotgun. He had shotgun
       wounds on his chest, abdomen, and head. The shotgun that fired the slugs that
       killed Knuckles, Jr. was recovered from codefendant William Evans’s home, and
       DNA testing established that codefendant was a major donor of the DNA on the
       shotgun. Further, a firearm examiner testified that the shells recovered from the
       scene were fired from defendant’s shotgun.

       After waiving his Miranda rights, defendant gave a statement to the police. In the
       statement, defendant indicated that he was in the parking lot where Knuckles, Jr.
       and Aikins’s bodies were discovered. He explained that he saw a blue Avalanche
       truck that appeared to be the same vehicle someone had shot at him from in
       November of 2011. He said that he “thought the person who shot [him] was there
       on the passenger side, so [he] shot in there.” He also said that the first person he
       came across was the driver. Defendant then candidly admitted to using a .380
       caliber pistol to fire seven or eight shots into the passenger side of the Avalanche.
       He said that afterward he ran back to his girlfriend’s house. Defendant also
       admitted that he wrote codefendant a letter from jail, advising codefendant to hide
       the shotgun that codefendant was holding the night of the shooting. At trial,
       defendant conceded that he was responsible for the shooting, but argued that the
       evidence only supported convictions for voluntary manslaughter.

People v. Webster, No. 319731, 2014 WL 6679524, at * 1 (Mich. Ct. App. Nov. 25,

2014)(internal footnotes omitted).

       Petitioner’s conviction was affirmed on appeal. Id., lv. den. 498 Mich. 853, 865 N.W. 2d

13 (2015).

       Petitioner filed a post-conviction motion for relief from judgment pursuant to M.C.R.

6.500, et. seq., which the trial court denied. People v. Webster, No. 12-03062-FC (Genesee



                                                2
Cty.Cir. Ct. July 11, 2016). The Michigan appellate courts denied petitioner leave to appeal.

People v. Webster, No. 336484 (Mich.Ct.App. May 12, 2017); lv. den. 501 Mich. 1036, 908

N.W. 2d 903 (2018).

       Petitioner seeks a writ of habeas corpus on the following grounds:

       I. Did the trial court err in reversing its order granting a new trial where the jury
       heard inadmissible evidence that Mr. Webster wanted to have a police officer
       murdered?

       II. The trial court erred in admitting evidence that Mr. Webster shot at the police
       in a separate incident.

       III. Defendant was denied due process and should be granted a new trial where
       critical evidence related to intent was based on a recorded statement that was
       mischaracterized by the Sergeant Herfert. In the alternative, the prosecution
       committed prosecutorial misconduct by eliciting and failing to correct the
       testimony.

       IV. Defendant’s conviction for first-degree murder should be reversed due to the
       prosecution’s presentation of constitutionally insufficient evidence of the
       requisite premeditation and deliberation.

       V. The trial court’s errors resulted in cumulative error requiring reversal.

       VI. Ineffective assistance of trial counsel for failure to cross-examine Oscar
       Knuckles, Sr., regarding his visual impairment.

       VII. Ineffective assistance of trial counsel for failing to move to strike Officer
       Terry Lewis’ hearsay statement.

       VIII. The trial court erred in denying defendant's motion for a new trial without
       conducting an evidentiary hearing

       IX. The circuit court abused its discretion in admitting the prejudicial testimony
       of Officer Rodney Hall, in violation of the defendant’s due process.

                                    II. Standard of Review

       28 U.S.C. § 2254(d), as amended by The Antiterrorism and Effective Death Penalty Act

of 1996 (AEDPA), imposes the following standard of review for habeas cases:




                                                 3
       An application for a writ of habeas corpus on behalf of a person in custody
       pursuant to the judgment of a State court shall not be granted with respect to any
       claim that was adjudicated on the merits in State court proceedings unless the
       adjudication of the claim–

                          (1) resulted in a decision that was contrary to, or involved an
                          unreasonable application of, clearly established Federal law, as
                          determined by the Supreme Court of the United States; or
                          (2) resulted in a decision that was based on an unreasonable
                          determination of the facts in light of the evidence presented in
                          the State court proceeding.

       A decision of a state court is “contrary to” clearly established federal law if the state

court arrives at a conclusion opposite to that reached by the Supreme Court on a question of law

or if the state court decides a case differently than the Supreme Court has on a set of materially

indistinguishable facts. Williams v. Taylor, 529 U.S. 362, 405-06 (2000). An “unreasonable

application” occurs when “a state court decision unreasonably applies the law of [the Supreme

Court] to the facts of a prisoner’s case.” Id. at 409. A federal habeas court may not “issue the

writ simply because that court concludes in its independent judgment that the relevant state-court

decision applied clearly established federal law erroneously or incorrectly.” Id. at 410-11. “[A]

state court’s determination that a claim lacks merit precludes federal habeas relief so long as

‘fairminded jurists could disagree’ on the correctness of the state court’s decision.” Harrington

v. Richter, 562 U.S. 86, 101 (2011)(citing Yarborough v. Alvarado, 541 U.S. 652, 664 (2004)).

Therefore, in order to obtain habeas relief in federal court, a state prisoner is required to show

that the state court’s rejection of his claim “was so lacking in justification that there was an error

well understood and comprehended in existing law beyond any possibility for fairminded

disagreement.” Harrington, 562 U.S. at 103. A habeas petitioner should be denied relief as long

as it is within the “realm of possibility” that fairminded jurists could find the state court decision

to be reasonable. See Woods v. Etherton, 136 S. Ct. 1149, 1152 (2016).



                                                  4
                                         III. Discussion

       A. Claim # 1. The extraneous evidence claim.

       Petitioner first claims that he was denied his Sixth Amendment right to an impartial jury

after the jurors were inadvertently exposed to extraneous evidence. The information came from

a portion of petitioner’s recorded interview with police in which he indicated that he wanted to

have a police officer killed. This portion of the recording was supposed to have been redacted

from the tape given to jurors during deliberations, but it wasn’t. Petitioner discovered, after the

verdict, that the unredacted tape had been admitted when one juror mentioned that petitioner was

a “bad man” because he wanted to kill a police officer.

       Petitioner moved for a new trial, which the state trial court initially granted. But the

prosecution moved the trial court to reconsider, arguing that the trial judge failed to consider

whether the information affected the verdict. The judge interviewed the jurors individually in

chambers, after which the judge vacated its earlier ruling and denied petitioner’s motion for a

new trial.

       The Michigan Court of Appeals rejected petitioner’s claim on his direct appeal:

       Here, while there is no dispute that the jury was exposed to extraneous
       information, defendant has failed to show that there is a “real and substantial
       possibility” that such information could have affected the jury’s verdict because
       he cannot show that there is a “direct connection between the extrinsic material
       and the adverse verdict.” Of the 11 jurors questioned by the trial court, four
       remembered hearing the police officer ask defendant about the threat to a police
       officer. Of those four, three stated that the extraneous information did not affect
       their decisions because they were satisfied that defendant was guilty of first-
       degree premeditated murder before they heard mention of the letter; the
       foreperson suggested that the entire jury had reached its decision before it heard
       the erroneously provided portion of the tape. Another juror admitted that the
       discussion about a police officer being threatened was important to her decision
       because “it just made you think that [defendant] could do it again,” but that juror
       said that the jury did not discuss the threat as a group, and that she would have
       voted the same way had she not heard the conversation about the threat to a police
       officer. Moreover, all of the jurors explained that they had reached their

                                                5
       respective decisions to convict defendant of first-degree premeditated murder
       based on his admission to shooting into the Avalanche without knowing who was
       actually inside because he thought the truck belonged to someone who had shot at
       him in an earlier incident. There is, therefore, no “real and substantial possibility”
       that the erroneously unedited portion of defendant's statement affected the jury’s
       verdict. In addition, it is unlikely that the jury used the information to infer that
       defendant was a bad man with a propensity to commit crimes. Although
       defendant was convicted of two-counts of premeditated murder and the weapons
       charges, he was acquitted of carjacking and two counts of armed robbery. His
       acquittal of those charges suggests that the jury very carefully considered the
       evidence against defendant and made a decision based on the evidence, not on
       their perception of defendant as a bad man with a propensity to commit crime.


People v. Webster, 2014 WL 6679524, at * 3 (internal citation and footnote omitted).

       The Michigan Court of Appeals further concluded that sending the unredacted tape into

the jury room was harmless error at most, in light of the substantial evidence of premeditation

and deliberation against petitioner:

       Here, defendant admitted that he saw the blue Avalanche parked in a parking lot,
       that he thought that he had been shot by an occupant of what he believed was the
       same truck, and that he shot into the Avalanche using a .380–caliber
       semiautomatic pistol. Shell casings found at the scene of the shooting matched the
       .380–caliber semiautomatic pistol defendant fired while he fled from police a few
       days after the shooting. Even though defendant was ultimately mistaken about the
       identities of the occupants of the truck, defendant’s statements speak directly to a
       prior relationship between defendant and the victims. They also speak to his
       actions before the shooting. Defendant stated that he “thought the person who
       shot [him] was ... on the passenger side, so [he] shot there.” He also said that he
       “went back to [the] car,” shot in the passenger window “seven or eight” times
       with a .380–caliber handgun and then ran away. Thus, his own statements are
       relevant to establishing premeditation and deliberation. In addition, the
       circumstances of the killing are also evidence of premeditation and deliberation,
       and the brutal way in which it was carried out—defendant with a high-caliber
       handgun, codefendant with a shotgun, and the two men indiscriminately firing
       into the Avalanche without knowing who was inside—suggests that defendant
       had an opportunity “to think about beforehand” and “to measure and evaluate the
       major facets of” his decision to shoot into the truck. Moreover, from jail,
       defendant wrote codefendant a letter warning him to discard the shotgun
       codefendant had used in the shooting, which is material postshooting conduct.
       Further, defendant’s sudden flight from police following what originated as a
       domestic dispute call, is also relevant on the question of intent because a
       “defendant’s attempt to conceal the killing can be used as evidence of

                                                 6
        premeditation.” In addition, evidence of a defendant’s flight from the scene after
        the shooting “may indicate consciousness of guilt, although evidence of flight by
        itself is insufficient to sustain a conviction.” Finally, the evidence adduced at trial
        showed that defendant and codefendant were close friends who were together
        every day. As defendant and codefendant approached the parking lot on the night
        of the murders, defendant carried a .380–caliber semiautomatic pistol on his hip,
        and codefendant carried defendant’s shotgun. As the self-proclaimed victim of an
        earlier shooting and, accordingly, between the two men, the one most interested
        in retribution, it can be inferred that defendant “intended the commission of the
        crime.” Defendant’s close friendship with codefendant, and the fact that
        defendant owned the shotgun codefendant fired, suggest that defendant asked or
        encouraged codefendant to fire the shotgun at the driver’s side of the Avalanche.
        Also, defendant’s post-arrest letter attempting to help codefendant evade arrest by
        concealing one of the murder weapons was an act “that assisted the commission
        of the crime.” Given the properly admitted evidence of defendant’s guilt, the
        inadvertent failure to redact defendant’s police interview was harmless beyond a
        reasonable doubt. Therefore, the trial court did not abuse its discretion when it
        denied defendant’s motion for a new trial.


Id., at *4 (internal citations omitted).

        It is well established that a jury’s verdict “must be based upon the evidence developed at

the trial.” Irvin v. Dowd, 366 U.S. 717, 722 (1961).             Under the Sixth and Fourteenth

Amendments, “trial by jury in a criminal case necessarily implies at the very least that the

‘evidence developed’ against a defendant shall come from the witness stand in a public

courtroom where there is full judicial protection of the defendant’s right of confrontation, of

cross-examination, and of counsel.” Turner v. Louisiana, 379 U.S. 466, 472-73 (1965).

        “[T]he Sixth Amendment does not obligate state trial courts to investigate every

allegation of bias or juror misconduct.” Williams v. Bagley, 380 F. 3d 932, 949 (6th Cir.

2004)(citing Mu'Min v. Virginia, 500 U.S. 415, 427 (1991)).                Instead, a trial court is

constitutionally required to inquire about potential juror bias or misconduct only when “under

the circumstances presented there was a constitutionally significant likelihood that, absent

questioning about [the potential bias], the jurors would not be as indifferent as (they stand)



                                                  7
unsworn,” Id; (quoting Ristaino v. Ross, 424 U.S. 589, 596 (1976)(internal quotation marks

omitted), or when “a trial court is presented with evidence that an extrinsic influence has reached

the jury which has a reasonable potential for tainting that jury.” Id. (quoting Nevers v. Killinger

169 F. 3d 352, 373 (6th Cir. 1999)). Moreover, “[s]ince the trial judge is in the best position to

determine the nature and extent of alleged jury misconduct, his decision on the scope of

proceedings necessary to discover misconduct is reviewed only for an abuse of discretion.”

United States v. Rigsby, 45 F. 3d 120, 125 (6th Cir. 1995)(quoting United States v. Shackelford,

777 F. 2d 1141, 1145 (6th Cir. 1985)). Finally, in a habeas corpus case, a state court’s findings

on whether, and how, an extraneous matter affected jury deliberations “deserve[ ] a ‘high

measure of deference.’” Mahoney v. Vondergritt, 938 F. 2d 1490, 1492 (1st Cir. 1991)(quoting

Rushen v. Spain, 464 U.S. 114, 120 (1983)).

       The question of whether a trial court has seated a fair and impartial jury is a factual one,

involving an assessment of credibility. Gall v. Parker, 231 F. 3d 265, 308 (6th Cir. 2000)(citing

Patton v. Yount, 467 U.S. 1025, 1038 (1984)). A state trial court’s finding on the impartiality of

a juror or a jury is a factual finding that is presumed correct under § 2254 unless a habeas

petitioner can prove otherwise by convincing evidence. Id. at 334. The standard of review on

habeas does not permit a court to substitute its view of possible juror bias for the state court’s

view; a habeas court may only overturn the state court’s findings of juror impartiality if those

findings were manifestly erroneous. See DeLisle v Rivers, 161 F. 3d 370, 382 (6th Cir. 1998).

        As a general rule, a habeas petitioner is not entitled to habeas relief if the jurors affirm

that they were able to put aside the extraneous information and render a verdict based on the

evidence presented in court. Williams v. Bagley, 380 F.3d at 945 (citing Irvin, 366 U.S. at

722–23).



                                                 8
        The Michigan Court of Appeals reasonably rejected petitioner’s claim. Seven jurors did

not remember petitioner’s statement about wanting to kill a police officer and could not have

been prejudiced by the exposure to external information. Three other jurors indicated that this

extraneous information did not affect their decision because they were satisfied that petitioner

was guilty of first-degree premeditated murder before they heard the extraneous information.

The jury foreperson indicated that the entire jury had reached its decision to find petitioner guilty

before even hearing the tape. The final juror questioned believed that this information was

important, but she emphasized that “the jury did not discuss the threat as a group, and that she

would have voted the same way had she not heard the conversation about the threat to a police

officer.” Every juror that was questioned explained to the judge that they reached their decisions

to convict petitioner of first-degree premeditated murder based on his own admission to shooting

into the Avalanche without knowing who was actually inside because petitioner thought the

truck belonged to someone who had shot at him in an earlier incident.

        The trial judge’s findings regarding the jurors’ ability to render a verdict based on the

evidence presented as opposed to the extraneous information are findings of fact which are

presumptively correct unless rebutted by clear and convincing evidence. Petitioner has failed to

offer any evidence to rebut the judge’s factual findings. Petitioner failed to show that unredacted

tape, and its reference to his desire to kill a police officer, effected the jurors’ verdict.

        Moreover, claims concerning the effect of extraneous influences upon the jury during

deliberations are subject to a harmless error analysis. See Mason v. Mitchell, 320 F.3d 604, 638

(6th Cir. 2003). On direct review of a conviction, a constitutional error is considered harmless

only if the reviewing court finds it was harmless beyond a reasonable doubt. Chapman v.

California, 386 U.S. 18, 24 (1967). In Mitchell v. Esparza, 540 U.S. 12, 18 (2003)(per curiam),



                                                    9
the Supreme Court held that habeas relief would be appropriate only if a habeas petitioner could

show that a state court applied harmless error review in an “‘objectively unreasonable’ manner.”

       However, in Brecht v. Abrahamson, 507 U.S. 619, 637 (1993), the U.S. Supreme Court

held that for purposes of determining whether federal habeas relief should be granted to a state

prisoner on the ground of federal constitutional error, the appropriate harmless error standard to

apply is whether the error had a substantial and injurious effect or influence in determining the

jury’s verdict. “Citing concerns about finality, comity, and federalism,” the Supreme Court in

Brecht “rejected the Chapman standard in favor of the more forgiving standard of review applied

to nonconstitutional errors on direct appeal from federal convictions.” Fry v. Pliler, 551 U.S.

112, 116 (2007)(citing Kotteakos v. United States, 328 U.S. 750 (1946)).

       Petitioner seeks federal habeas corpus relief and thus must meet the Brecht standard, but

that does not mean “that a state court’s harmlessness determination has no significance under

Brecht.” Davis v. Ayala, 135 S. Ct. 2187, 2198 (2015). Where a state court uses the Chapman

standard to determine that an error was harmless beyond a reasonable doubt, a federal court

cannot grant habeas relief unless the state court applied the Chapman harmless error standard in

an objectively unreasonable manner. Id. at 2198-99.

       The Michigan Court of Appeals reasonably concluded that the inadvertent admission of

the unredacted tape with references to petitioner’s wish to kill a police officer was harmless error

in light of the overwhelming evidence of petitioner’s guilt, including his admissions to the

police. In light of all of the evidence which establishes that petitioner shot the victims and did so

with premeditation and deliberation, petitioner is not entitled to habeas relief because the

Michigan Court of Appeals reasonably determined that the introduction of the unredacted tape




                                                 10
was harmless error. See Davis v. Ayala, 135 S. Ct. at 2198-99. Petitioner is not entitled to relief

on his first claim.

        B. Claims # 2 and # 9. The prejudicial evidence claim.

        Petitioner in his second and ninth claims argues that the judge abused its discretion in

admitting evidence that he shot at a police officer in the course of being apprehended, claiming

that the evidence should have been excluded under M.R.E. 403 because it was more prejudicial

than probative.

        It is “not the province of a federal habeas court to reexamine state-court determinations

on state-court questions.” Estelle v. McGuire, 502 U.S. 62, 67-68 (1991). A federal court is

limited in federal habeas review to deciding whether a state court conviction violates the

Constitution, laws, or treaties of the United States. Id. Thus, errors in the application of state

law, especially rulings regarding the admissibility of evidence, are usually not questioned by a

federal habeas court. Seymour v. Walker, 224 F. 3d 542, 552 (6th Cir. 2000).

        Petitioner’s claim that this evidence should have been excluded under M.R.E. 403 for

being more prejudicial than probative does not entitle petitioner to habeas relief. The Sixth

Circuit observed that “[t]he Supreme Court has never held (except perhaps within the capital

sentencing context) that a state trial court’s admission of relevant evidence, no matter how

prejudicial, amounted to a violation of due process.” Blackmon v. Booker, 696 F. 3d 536, 551

(6th Cir. 2012)(emphasis original). The Michigan Court of Appeals concluded that the shooting

incident was relevant and probative because it established petitioner’s consciousness of guilt and

also established that petitioner was in possession of a firearm. People v. Webster, 2014 WL

6679524, at * 5. This Court must defer to that determination. Petitioner is not entitled to relief.




                                                 11
       C. Claim # 4. The sufficiency of evidence claim.

       Petitioner next contends that there was insufficient evidence of premeditation and

deliberation to support his first-degree murder convictions.

       The Michigan Court of Appeals concluded that the evidence was sufficient to establish

that petitioner acted with premeditation and deliberation. Webster, 2014 WL 6679524, at * 4-5.

       It is beyond question that “the Due Process Clause protects the accused against

conviction except upon proof beyond a reasonable doubt of every fact necessary to constitute the

crime with which he is charged.” In Re Winship, 397 U.S. 358, 364 (1970). But the critical

inquiry on review of the sufficiency of the evidence to support a criminal conviction is, “whether

the record evidence could reasonably support a finding of guilt beyond a reasonable doubt.”

Jackson v. Virginia, 443 U.S. 307, 318 (1979). A court need not “ask itself whether it believes

that the evidence at the trial established guilt beyond a reasonable doubt.” Instead, the relevant

question is whether, after viewing the evidence in the light most favorable to the prosecution,

any rational trier of fact could have found the essential elements of the crime beyond a

reasonable doubt. Id. at 318-19 (internal citation and footnote omitted)(emphasis in the original).

       A federal habeas court may not overturn a state court decision that rejects a sufficiency of

the evidence claim merely because the federal court disagrees with the state court’s resolution of

that claim. Instead, a federal court may grant habeas relief only if the state court decision was an

objectively unreasonable application of the Jackson standard. See Cavazos v. Smith, 565 U.S. 1,

2 (2011). “Because rational people can sometimes disagree, the inevitable consequence of this

settled law is that judges will sometimes encounter convictions that they believe to be mistaken,

but that they must nonetheless uphold.” Id. Indeed, for a federal habeas court reviewing a state

court conviction, “the only question under Jackson is whether that finding was so insupportable



                                                12
as to fall below the threshold of bare rationality.” Coleman v. Johnson, 566 U.S. 650, 656

(2012). A state court’s determination that the evidence does not fall below that threshold is

entitled to “considerable deference under [the] AEDPA.” Id.

       To convict a defendant of first-degree murder in Michigan, the state must prove that a

defendant’s intentional killing of another was deliberated and premeditated. See Scott v. Elo, 302

F.3d 598, 602 (6th Cir. 2002)(citing People v. Schollaert, 194 Mich. App. 158; 486 N.W.2d 312,

318 (1992)).    The elements of premeditation and deliberation may be inferred from the

circumstances surrounding the killing. See Johnson v. Hofbauer, 159 F. Supp. 2d 582, 596 (E.D.

Mich. 2001)(citing People v. Anderson, 209 Mich. App. 527, 537; 531 N. W. 2d 780 (1995)).

Premeditation may be established through evidence of the following factors:

       1. the prior relationship of the parties;
       2. the defendant’s actions before the killing;
       3. the circumstances of the killing itself;
       4. the defendant’s conduct after the homicide.

Cyars v. Hofbauer, 383 F.3d 485, 491 (6th Cir. 2004); Anderson, 209 Mich. App. at 527.

       Although the minimum time required under Michigan law to premeditate “is incapable of

exact determination, the interval between initial thought and ultimate action should be long

enough to afford a reasonable man time to subject the nature of his response to a ‘second look.’”

See Williams v. Jones, 231 F. Supp. 2d 586, 594-95 (E.D. Mich. 2002)(quoting People v. Vail,

393 Mich. 460, 469; 227 N.W. 2d 535 (1975)). “A few seconds between the antagonistic action

between the defendant and the victim and the defendant’s decision to murder the victim may be

sufficient to create a jury question on the issue of premeditation.” Alder v. Burt, 240 F. Supp. 2d

651, 663 (E.D. Mich. 2003). “[A]n opportunity for a ‘second look’ may occur in a matter of

seconds, minutes, or hours, depending upon the totality of the circumstances surrounding the

killing.” Johnson, 159 F. Supp. 2d at 596 (quoting People v. Berthiaume, 59 Mich. App. 451,

                                                13
456 (1975)). Premeditation and deliberation may be inferred from the type of weapon used and

the location of the wounds inflicted. See People v. Berry, 198 Mich. App. 123, 128; 497 N. W.

2d 202 (1993). Use of a lethal weapon will support an inference of an intent to kill. Johnson,

159 F. Supp. 2d at 596 (citing People v. Turner, 62 Mich. App. 467, 470; 233 N.W. 2d 617

(1975)). Finally, premeditation and intent to kill may be inferred from circumstantial evidence.

See DeLisle v. Rivers, 161 F. 3d at 389.

       In the present case, there was sufficient evidence for a rational trier of fact to conclude

that petitioner acted with premeditation and deliberation when he shot the victims. The evidence

established that petitioner believed that he had been shot at by the occupants of the Avalanche

earlier. Evidence that petitioner had a prior dispute with people whom he thought to be the

occupants of the vehicle supports a reasonable inference that the subsequent shooting was

premeditated. Scott, 302 F.3d at 603. Evidence that petitioner and his co-defendant ambushed

the victims supports a finding of premeditation and deliberation. See Marsack v. Howes, 300 F.

Supp. 2d 483, 492 (E.D. Mich. 2004). There was also testimony that petitioner fired multiple

gunshots, which would also be sufficient to establish premeditation and deliberation. See

Thomas v. McKee, 571 F. App’x. 403, 407 (6th Cir. 2014). The fact that petitioner and his co-

defendant acted in concert is further evidence of premeditation. See e.g., People v. Jackson, 292

Mich. App. 583, 589-90, 808 N.W. 2d 541 (2011). Finally, the fact that petitioner fled the scene

after the crime also supports a finding of premeditation. See e.g., Marsack v. Howes, 300 F.

Supp. 2d at 492.

       A federal court’s review on habeas is very deferential to the state courts regarding

sufficiency of evidence claims. This Court cannot say that the Michigan Court of Appeals’

rejection of petitioner’s insufficiency of evidence claim resulted in a decision that was contrary



                                               14
to, or involved an unreasonable application of Jackson. Durr v. Mitchell, 487 F. 3d 423, 448 (6th

Cir. 2007). “While there may have been other possible conclusions that the jury could have

drawn from the evidence, a determination of premeditation ‘beyond a reasonable doubt’ does not

require a jury to find that the evidence eliminates every other reasonable theory except that

presented by the prosecution.” Titus v. Jackson, 452 F. App’x. 647, 650 (6th Cir. 2011).

Petitioner is not entitled to relief on his fourth claim.

        D. Claim # 5. The cumulative error claim.

    In his fifth claim, the petitioner contends that he is entitled to habeas relief because of

cumulative error.

        The cumulative weight of alleged constitutional trial errors in a state prosecution does not

warrant federal habeas relief, because there is no clearly established federal law permitting or

requiring the cumulation of distinct constitutional claims to grant habeas relief. Moore v. Parker,

425 F. 3d 250, 256 (6th Cir. 2005). Petitioner is not entitled to habeas relief on the grounds of

cumulative error. Id.

        E. Claim # 8. The denial of an evidentiary hearing on the post-conviction motion.

        Petitioner in his eighth claim argues that the judge erred in denying an evidentiary

hearing on his post-conviction motion for relief from judgment.

        Petitioner is not entitled to habeas relief on his eighth claim because it involves an

alleged deficiency with his state post-conviction proceedings. This Court notes that “[t]he Sixth

Circuit consistently [has] held that errors in post-conviction proceedings are outside the scope of

federal habeas corpus review.” Cress v. Palmer, 484 F. 3d 844, 853 (6th Cir. 2007). Thus, a

federal habeas corpus petition cannot be used to mount a challenge to a state’s scheme of post-

conviction relief. See Greer v. Mitchell, 264 F. 3d 663, 681 (6th Cir. 2001). The reason for this



                                                   15
is that the states have no constitutional obligation to provide post-conviction remedies. Id. (citing

to Pennsylvania v. Finley, 481 U.S. 551, 557 (1987)). Challenges to state collateral post-

conviction proceedings “cannot be brought under the federal habeas corpus provision, 28 U.S.C.

§ 2254,” because “‘the essence of habeas corpus is an attack by a person in custody upon the

legality of that custody, and ... the traditional function of the writ is to secure release from illegal

custody.’” Kirby v. Dutton, 794 F. 2d 245, 246 (6th Cir. 1986)(quoting Preiser v. Rodriguez, 411

U.S. 475, 484 (1973)). “A due process claim related to collateral post-conviction proceedings,

even if resolved in a petitioner’s favor, would not ‘result [in] ... release or a reduction in ... time

to be served or in any other way affect his detention because we would not be reviewing any

matter directly pertaining to his detention.’” Cress, 484 F. 3d at 853 (quoting Kirby, 794 F. 2d at

247). Thus, the “‘scope of the writ’” does not encompass a “‘second tier of complaints about

deficiencies in state post-conviction proceedings.’” Cress, 484 F. 3d at 853 (quoting Kirby, 794

F. 2d at 248). “[T]he writ is not the proper means to challenge collateral matters as opposed to

the underlying state conviction giving rise to the prisoner’s incarceration.” Id. (internal

quotations omitted).

        The denial of an evidentiary hearing by a state court on post-conviction review does not

state a claim upon which habeas relief can be granted. See e.g. Cornwell v. Bradshaw, 559 F. 3d

398, 411 (6th Cir. 2009). Because petitioner sought an evidentiary hearing with respect to

claims that he raised in his post-conviction motion, the failure by the state courts to grant him an

evidentiary hearing on these claims would not entitle him to relief. Petitioner is not entitled to

habeas relief on his eighth claim.




                                                  16
       F. Claims # 3, 6 and 7. Petitioner’s remaining claims are procedurally defaulted.

           Respondent claims that petitioner’s remaining claims are procedurally defaulted for

various reasons.

       When the state courts clearly and expressly rely on a valid state procedural bar, federal

habeas review is also barred unless petitioner can demonstrate “cause” for the default and actual

prejudice as a result of the alleged constitutional violation, or can demonstrate that failure to

consider the claim will result in a “fundamental miscarriage of justice.” Coleman v. Thompson,

501 U.S. 722, 750-51 (1991). If petitioner fails to show cause for his procedural default, it is

unnecessary for the court to reach the prejudice issue. Smith v. Murray, 477 U.S. 527, 533

(1986). However, in an extraordinary case, where a constitutional error has probably resulted in

the conviction of one who is actually innocent, a federal court may consider the constitutional

claims presented even in the absence of a showing of cause for procedural default. Murray v.

Carrier, 477 U.S. 478, 479-80 (1986). However, to be credible, such a claim of innocence

requires a petitioner to support the allegations of constitutional error with new reliable evidence

that was not presented at trial. Schlup v. Delo, 513 U.S. 298, 324 (1995).

   Respondent contends that the third claim alleging prosecutorial misconduct is procedurally

defaulted because petitioner failed to preserve the issue by objecting at trial and as a result, the

Michigan Court of Appeals reviewed the claim for plain error only. People v. Webster, 2014 WL

6679524, at * 6.

       In this case, the Michigan Court of Appeals clearly indicated that by failing to object at

trial, petitioner had not preserved his prosecutorial misconduct claim. The Michigan Court of

Appeals’ review of petitioner’s claim for plain error should be viewed as enforcement of the

procedural default. Hinkle v. Randle, 271 F. 3d 239, 244 (6th Cir. 2001).



                                                17
         Respondent contends that petitioner’s sixth and seventh claims are procedurally defaulted

because petitioner raised these claims for the first time in his post-conviction motion and failed

to show cause and prejudice for failing to raise these claims in his appeal of right, as required by

M.C.R. 6.508(D)(3).

         The Michigan Supreme Court rejected petitioner’s post-conviction appeal on the ground

that “the defendant has failed to meet the burden of establishing entitlement to relief under MCR

6.508(D).” People v. Webster, 501 Mich. at 1036. The Michigan Court of Appeals denied

petitioner’s post-conviction appeal in a form order “because the defendant failed to establish that

the trial court erred in denying the motion for relief from judgment.” People v. Webster, No.

336484 (Mich.Ct.App. May 12, 2017). These orders, however, did not refer to subsection (D)(3)

nor did they mention petitioner’s failure to raise his claims on his direct appeal as their rationale

for rejecting his post-conviction appeals. Because the form orders in this case are ambiguous as

to whether they refer to procedural default or a denial of post-conviction relief on the merits, the

orders are unexplained. See Guilmette v. Howes, 624 F.3d 286, 291 (6th Cir. 2010). This Court

must “therefore look to the last reasoned state court opinion to determine the basis for the state

court’s rejection” of petitioner’s claims. Id.

         The Genesee County Circuit Court judge in rejecting petitioner’s post-conviction claims,

indicated that petitioner was not entitled to relief on his claims because he failed to show cause

and prejudice for failing to raise the issues on his direct appeal. See People v. Webster, No. 12-
                 1
03062-FC, * 3.       Because the trial court judge denied petitioner post-conviction relief based on

the procedural grounds stated in M.C.R. 6.508(D)(3), petitioner’s claims are procedurally

defaulted pursuant to M.C.R. 6.508(D)(3). See Ivory v. Jackson, 509 F. 3d 284, 292-93 (6th Cir.

2007).
1
    The judge’s opinion can be found at ECF 7-17, Pg ID 1327-30.
                                                  18
       Petitioner has offered no reasons for his failure to preserve his third claim at the trial

level or for failing to raise his sixth and seventh claims on his appeal of right. Although

ineffective assistance of counsel may constitute cause to excuse a procedural default, that claim

itself must be exhausted in the state courts. See Edwards v. Carpenter, 529 U.S. 446, 451 (2000).

Petitioner raised several ineffective assistance of trial counsel claims in his post-conviction

motion, but did not raise a claim that trial counsel was ineffective for failing to object to the

alleged prosecutorial misconduct nor did he raise a claim that appellate counsel was ineffective

for failing to raise his sixth and seventh claims on his appeal of right. Because petitioner never

raised in the Michigan courts a specific claim about trial counsel’s failure to object to the alleged

prosecutorial misconduct or appellate counsel’s failure to raise petitioner’s sixth and seventh

claims on his appeal of right, any alleged ineffectiveness of counsel cannot constitute cause to

excuse petitioner’s default with respect to his claims. See Wolfe v. Bock, 412 F. Supp. 2d 657,

684 (E.D. Mich. 2006). Because petitioner has not demonstrated any cause for his procedural

default, it is unnecessary to reach the prejudice issue regarding his third, sixth, or seventh claims.

Smith, 477 U.S. at 533.

       Additionally, petitioner has not presented any new reliable evidence to support any

assertion of innocence which would allow this Court to consider his third, sixth or seventh

claims as a ground for a writ of habeas corpus in spite of the procedural default. Petitioner’s

sufficiency of evidence claim is insufficient to invoke the actual innocence doctrine to the

procedural default rule. See Malcum v. Burt, 276 F. Supp. 2d 664, 677 (E.D. Mich. 2003).

       Finally, assuming that petitioner had established cause for the default of his claims, he

would be unable to satisfy the prejudice prong of the exception to the procedural default rule,

because his claims would not entitle him to relief.        The cause and prejudice exception is



                                                 19
conjunctive, requiring proof of both cause and prejudice. See Matthews v. Ishee, 486 F. 3d 883,

891 (6th Cir. 2007).     For the reasons stated by the Michigan Court of Appeals in rejecting

petitioner’s third claim, the Genesee County Circuit Court in rejecting petitioner’s sixth and

seventh claims, and by the Assistant Michigan Attorney General in his answer to the petition for

writ of habeas corpus, petitioner failed to show that his procedurally defaulted claims have any

merit. Petitioner is not entitled to habeas relief on his procedurally defaulted claims.

       G. The motions for the appointment of counsel and for an evidentiary hearing are
          denied.

   Petitioner filed motions for the appointment of counsel and for an evidentiary hearing.

   There is no constitutional right to counsel in habeas proceedings. Cobas v. Burgess, 306 F.

3d 441, 444 (6th Cir. 2002). Because petitioner’s claims lack any merit, the Court will deny

petitioner’s request for the appointment of counsel. See Lemeshko v. Wrona, 325 F. Supp. 2d

778, 788 (E.D. Mich. 2004). A habeas petitioner is not entitled to an evidentiary hearing on his

claims if they lack merit. See Stanford v. Parker, 266 F. 3d 442, 459-60 (6th Cir. 2001). In light

of the fact that petitioner’s claims are meritless, he is not entitled to an evidentiary hearing.

                                           IV. Conclusion

   The Court will deny the petition for writ of habeas corpus. The Court will also deny a

certificate of appealability to petitioner. In order to obtain a certificate of appealability, a

prisoner must make a substantial showing of the denial of a constitutional right. 28 U.S.C. §

2253(c)(2). To demonstrate this denial, the applicant is required to show that reasonable jurists

could debate whether, or agree that, the petition should have been resolved in a different manner,

or that the issues presented were adequate to deserve encouragement to proceed further. Slack v.

McDaniel, 529 U.S. 473, 483-84 (2000). When a district court rejects a habeas petitioner’s

constitutional claims on the merits, the petitioner must demonstrate that reasonable jurists would

                                                  20
find the district court’s assessment of the constitutional claims to be debatable or wrong. Id. at

484. Likewise, when a district court denies a habeas petition on procedural grounds without

reaching the prisoner’s underlying constitutional claims, a certificate of appealability should

issue, and an appeal of the district court’s order may be taken, if the petitioner shows that jurists

of reason would find it debatable whether the petitioner states a valid claim of the denial of a

constitutional right, and that jurists of reason would find it debatable whether the district court

was correct in its procedural ruling. Id. at 484. “The district court must issue or deny a

certificate of appealability when it enters a final order adverse to the applicant.” Rules

Governing § 2254 Cases, Rule 11(a), 28 U.S.C. foll. § 2254.

   The Court will deny petitioner a certificate of appealability because he failed to make a

substantial showing of the denial of a federal constitutional right. See also Millender v. Adams,

187 F. Supp. 2d 852, 880 (E.D. Mich. 2002). The Court further concludes that petitioner should

not be granted leave to proceed in forma pauperis on appeal, as any appeal would be frivolous.

See Fed.R.App. P. 24(a).

                                           V. ORDER

   Based upon the foregoing, IT IS ORDERED that:

       (1) The petition for a writ of habeas corpus is DENIED WITH PREJUDICE.

       (2) The motions for the appointment of counsel and for an evidentiary hearing (Dkts. #
           11, 12) are DENIED.

       (3) A certificate of appealability is DENIED.

       (4) Petitioner will be DENIED leave to appeal in forma pauperis.

                                              s/Sean F. Cox
                                              Sean F. Cox
                                              United States District Judge

Dated: April 12, 2019

                                                 21
I hereby certify that a copy of the foregoing document was served upon counsel of record on
 April 12, 2019, by electronic and/or ordinary mail.

                             s/Kristen MacKay
                             Case Manager Generalist




                                              22
